United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1346
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
Sondra Readshaw                          *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: May 19, 2000

                                   Filed: August 7, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Sondra Readshaw appeals her drug-related sentence. Having carefully
considered the record, we briefly summarize Readshaw's argument and our reason for
rejecting it. Readshaw does not dispute that after a co-defendant sold two ounces of
methamphetamine to an undercover officer, Readshaw offered to make two more
ounces available to the officer, and he told her he would let her know about other
interested customers. Based on this factual account, Readshaw contends the quantity
of methamphetamine she offered should not be used to set her base offense level
because the undercover officer did not commit to purchase the methamphetamine from
her. We disagree. Just as the officer was not required to consummate the transaction,
we do not believe he was required to do more than agree to put Readshaw in touch with
prospective customers. See United States v. Smiley, 997 F.2d 475, 482 (8th Cir. 1993)
(in affirming inclusion of quantity defendant agreed to sell, noting defendant's initiation
of offer to sell drugs to agent); United States v. Garrido, 995 F.2d 808, 812 n.3 (8th
Cir.) ("agent did not need to intend actually to buy the amount suggested" for quantity
under negotiation to be countable), cert. denied, 510 U.S. 926 (1993). The agents'
commitment to purchase drugs in the Smiley and Garrido cases is analogous to the
undercover officer's commitment to tell Readshaw about other interested customers in
this case; it was not necessary for the officer to intend actually to follow through on his
commitment. We thus affirm Readshaw's sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-